Citation Nr: 9900054	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  94-38 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from July 1964 to February 
1973.  He died on January [redacted], 1994, in an automobile 
accident.  The appellant has been deemed by the RO to be the 
veterans widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for the cause of the 
veterans death.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that the veterans loss 
of control of the automobile he was driving was caused either 
by his having had a flashback due to his service-connected 
PTSD or to a heart attack due to service-connected 
hypertension.  Therefore, she believes, his death from the 
accident should be service-connected.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim for 
service connection for the cause of the veterans death is 
well grounded.  


FINDINGS OF FACT

1.  In January 1994, the veteran died instantly from multiple 
trauma to the chest due to an automobile accident.  No other 
medical conditions were listed on the death certificate as 
significantly contributing to, but not resulting in, the 
underlying cause of death.  An autopsy was not performed.  

2.  The claim of entitlement to service connection for the 
cause of the veterans death is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The appellants claim of entitlement to service connection 
for the cause of the veterans death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the appellant has not 
submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a).  A well-grounded claim must be 
accompanied by supportive evidence which must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Magana v. Brown, 7 Vet. App. 224, 227 (1994), 
citing Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  "To 
be well grounded, a claim 'need not be conclusive,'. . . but 
must be accompanied by evidence that suggests more than a 
purely speculative basis for granting entitlement to the 
requested benefits."  Dixon v. Derwinski, 3 Vet. App. 261, 
262-63 (1992).  A claim which is not well grounded precludes 
the Board from reaching the merits of a claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection for cause of 
death is well grounded, there must be medical evidence of a 
nexus or link between the veterans service-connected 
diseases or injuries and the cause of his death.  See Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Where the determinative issue, as in this 
appeal, involves either medical etiology or a medical 
diagnosis, competent medical evidence is required to fulfill 
the well-grounded claim requirement.  Grottveit v. Brown, 
5 Vet. App 91, 93 (1993).  An appellant is not capable of 
testifying as to matters involving medical causation, such as 
the cause of a veterans death.  Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993).  In this appeal, following a review of 
all of the evidence, the Board finds that the appellants 
claim is not substantiated by competent evidence that a 
service-connected disorder caused or contributed 
substantially or materially to cause the veterans death.  
Therefore, the Board concludes that the claim is not well 
grounded and must be denied.  

The veteran died in January 1994.  At that time, he was 
service-connected for post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling; a gunshot wound of the 
right buttocks, evaluated as 20 percent disabling; 
hypertension, evaluated as 10 percent disabling; and for 
residuals of a colostomy, a fistula in ano, and prostatitis, 
all at noncompensable evaluations.  

His death certificate, dated in February 1994, reveals that 
he was killed instantly in an automobile accident at 5:20 
A.M. on January [redacted], 1994, due to multiple trauma to the 
chest.  No consequential conditions were listed, nor were any 
other significant conditions noted as contributing to death 
but not related to the cause.  An autopsy was not performed.  
An accident report, dated in February 1994, revealed that the 
veteran was the driver of a vehicle owned by the appellant.  
The vehicle, heading eastbound on a state highway, crossed 
over the westbound lane and left the highway onto the paved 
shoulder, where the left front of it struck the left front of 
a truck, which was stopped on a paved shoulder of the 
westbound highway.  There were no skid marks.  The road was a 
two-way, black-top highway with no physical separation, which 
was straight and level, with a dry surface and no 
contributing road defects.  The weather was clear, although 
the light conditions were described as dark.  Contributing 
factors were thought to be mechanical or vehicle failure and 
driver condition.  It was surmized by the police that the 
veteran may have fallen asleep.  Because it was not known if 
he had been under the influence of alcohol, a blood alcohol 
test was given.  Subsequent evidence from the Atlanta, 
Georgia, Department of Public Safety revealed that the 
veterans blood alcohol test had shown a blood alcohol level 
of .17 grams.  

The appellant stated, as evidenced by her testimony during 
her January 1998 hearing before the RO,  that she owned the 
vehicle that the veteran was driving, that she had not been 
aware of any mechanical difficulties with the car, and that, 
as far as she knew, there had been no indication that he was 
speeding or attempting to avoid other traffic.  She testified 
that she had been informed that the veteran had gone over the 
center line and struck a semi-trailer that had been parked on 
the west bound shoulder.  She admitted that the accident was 
alcohol related.  On the other hand, she contended, the 
veteran had been having flashbacks frequently and that she 
believed this had caused him to lose control of the vehicle.  
She also included the possibility that he had had a heart 
attack. 

To establish service connection for the cause of the 
veterans death, the evidence must show that a service-
connected disorder either caused or contributed substantially 
or materially to cause death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly autopsy reports, if 
available.  

In general, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(a) (1998).  A service-
connected disability is considered the principal or primary 
cause of death when that disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related to it.  38 C.F.R. 
§ 3.312(b).  

A contributory cause of death, defined as one inherently not 
related to the principal cause, must have substantially or 
materially contributed to death, combined to cause death, or 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  Gabrielson v. Brown, 
7 Vet. App. 36, 39 (1994).  

The record does not include any probative evidence that the 
veterans service-connected disabilities played a role in the 
events leading to his accidental death.  The appellant, who 
was not with the veteran at the time of the fatal accident, 
has advanced theories linking the accident to the service 
connected disabilities, but she was not a witness to the 
events preceding the accident, and her theories represent 
pure speculation.  In the absence of probative evidence that 
provides a nexus between the service connected disabilities 
and the veterans death, the claim cannot be considered to be 
well grounded.  

The Board recognizes that the RO denied this claim on the 
merits, whereas the Board has concluded that the claim is not 
well grounded.  The United States Court of Veterans Appeals 
has held that when an RO does not specifically address the 
question whether a claim is well grounded, but proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Furthermore, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to submit a 
well-grounded claim and the reasons why her current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  


ORDER

The claim for service connection for the cause of the 
veterans death is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
